Title: To Benjamin Franklin from Gilles de Lavallée, 1 November 1784
From: Lavallée, Gilles de
To: Franklin, Benjamin


				
					M
					Ce 1er 9bre 1784
				
				Il y a environ deux ans, J’eus Lhonneur d’entretenir Votre Excellence sur le Projet que J’avois formé d’etablir dans L’amerique et a Philadelphie une ou plusieurs Manufactures de Rubanerie par les moyens des Moulins et Machines qui preparent avec Celerité les matieres et par le moyen des Metiers grande mécanique faisant à la fois depuis Seize Jusquà Vingt quatre Pieces de Rubans soit en fil Soie, Laine, ou Coton Sur Chaque Metier; Jeus Celui de Vous presenter un mémoire Relatif à cet objet, et Votre Excellence eut la Bonté d’acceuillir mes Vues: Mais votre avreu que Je demandois nayant pu m’etre accordé par des raisons politiques que Vous eutes la Bonté de me faire part, ne me permirent point alors d’insister dans mon entreprise. Aujourdhui je persiste dans ce Sentiment et ne demande autre Chose a Votre Excellence que L’honneur de L’entretenir un instant Seulement Sur mon projet en lui même degagéde toute espece d’interest et uniquement pour lui faire ma Cour et L’assurer de tout Le desir que jay de pouvoir etre utile au Bon peuple Ameriquain et donner des preuves à Votre Excellence de mon Zele et du profond respec avec le quel je Suis De Votre Excellence M. Tres humble et tres obeissant serviteur
				
					Gilles De Lavalleefabricant a Ercuis En picardieprés Beaumont sur oize
					A Son Excellence M. franklin
				
			 
				Notation: Gills de Lavallet 1er. 9bre. 1784.—
			